Citation Nr: 0943722	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-26 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to 
August 1970 and intermittently thereafter in the Army 
Reserves, to include January 1984 to April 1984 and December 
1989 to January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2007 and August 2007 Regional 
Office (RO) in Philadelphia, Pennsylvania rating decisions, 
which denied the claims on appeal.

The Veteran had a hearing before the undersigned Veterans Law 
Judge in July 2009.  A transcript of that proceeding has been 
associated with the claims file.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the 
Veteran's current right ear hearing loss is not causally 
related to a disease, injury, or event in service.

2.  Left ear hearing loss was demonstrated upon audiometric 
evaluation prior to entrance into service. 
 
3.  Chronic increase in hearing impairment (to include a left 
ear hearing loss disability for VA purposes) was not shown in 
service or within one year of discharge from service.

4.  The preponderance of the evidence shows that the 
Veteran's current bilateral tinnitus is not causally related 
to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1153, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2009).

2.  Bilateral tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence submitted by or on behalf of the Veteran.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Veteran's 
Administration (VA) has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the Veteran of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the Veteran 
is expected to provide; and (4) request that the Veteran 
provide any evidence in his possession that pertains to the 
claim.  The requirement of requesting that the Veteran 
provide any evidence in his possession that pertains to the 
claim was eliminated by the Secretary during the course of 
this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.

A VCAA letter dated in September 2006 fully satisfied the 
duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio, at 187.  The Veteran was advised that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  This letter informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-21.  Additionally, the letter 
described how appropriate disability ratings and effective 
dates were assigned.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's VA and service treatment records 
are in the file.  All records identified by the Veteran as 
relating to the claim have been obtained, to the extent 
possible.  The Board finds that the record contains 
sufficient evidence to make a decision on the claims.  VA has 
fulfilled its duty to assist.

With a service connection claim, the duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim, as defined by law.  The Board notes that the 
Veteran was provided a VA audiological examination in June 
2007, at which he was diagnosed with current bilateral 
hearing loss and tinnitus disabilities.  As will be discussed 
in greater detail below, the examiner reviewed the claims 
file, received a report of medical history from the Veteran, 
and conducted appropriate audiometric examinations.  The 
Board acknowledges the examiner did not review the Veteran's 
service treatment records as they were unavailable at the 
time of the examination.  However, for the reasons discussed 
below, the Board finds the lack of review of the service 
treatment records does not render the June 2007 examination 
insufficient, as the service treatment records serve only to 
demonstrate that the Veteran did not have a hearing loss 
disability, as defined by VA regulation, at the time of 
separation from active service or at any time measured during 
his period of reserve service, nor did the Veteran at any 
time during service report experiencing tinnitus.  
Furthermore, there is no competent medical evidence of a 
hearing loss disability within one year of service.  
Therefore, the Board finds this examination to be thorough 
and complete and is sufficient upon which to base a decision 
with regards to these claims.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2009).  That 
an injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) (2009). 

For veterans who have served 90 days or more of active 
service during a war period or after December 31, 1946, 
certain chronic disabilities, including hearing loss, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.307, 3.309 (2009).  In the instant case, there is 
no presumed service connection because hearing loss was not 
medically diagnosed within one year of discharge; indeed, it 
was not diagnosed until multiple years after service.    

In the absence of presumption, to establish direct service 
connection for a disorder there must be: (1) medical evidence 
of the current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Gutierrez v. Principi 19 Vet. App. 
1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 
(1999)).  Service connection, furthermore, may be granted 
when a chronic disease or disability is not present in 
service, but there is evidence of continuity of 
symptomatology after service.  See 38 C.F.R. §3.303(b) 
(2009).

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385 (2009), discussed below, then operates to 
establish when a hearing loss disability can be service 
connected.  Id at 159.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2009).

Here, the Veteran alleges that his current bilateral hearing 
loss and tinnitus is due to in-service noise exposure, 
primarily from close proximity to aircraft engines.  The 
Veteran's DD-214 indicates his MOS was that of Aircraft 
Pneumatic Repairman and that he also completed a basic 
airborne course.  As such, the Veteran's reports of military 
noise exposure are consistent with the circumstances of his 
service and acoustic trauma is likely and may be presumed.  

Left Ear Hearing Loss

The Board notes that the Veteran's service treatment records 
indicate at the time of his enlistment examination in October 
1966, the Veteran exhibited high frequency hearing loss in 
the left ear of 45 decibels at 4000 Hertz.  The Veteran was 
given a profile (H-2).  At separation from active duty, in 
July 1970, however, the Veteran did not have a hearing loss 
disability as defined by 38 C.F.R. § 3.385.  The Veteran's 
hearing was 15 decibels at 4000 Hertz in the left ear and the 
acuity threshold in the frequencies 500, 1000, 2000, 3000, 
and 4000 were all lower than 26 decibels.  During the 
Veteran's service in the Army Reserves multiple audio 
examinations failed to show a hearing loss disability as 
defined by 38 C.F.R. § 3.385.  The Veteran completed multiple 
Reports of Medical History while in service, all of which 
specifically deny a history of hearing loss.  The service 
treatment records include no complaints of or treatment for 
hearing loss.

As preexisting left ear hearing loss was noted on examination 
for entrance into service in October 1966 and, therefore, the 
presumption of soundness as to left ear hearing ability at 
the noted frequency does not apply.  38 U.S.C.A. § 1111 (West 
2002). 
 
A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2009).  If a presumption of aggravation 
under section 1153 arises, due to an increase in a disability 
in service, the burden shifts to the government to show a 
lack of aggravation by establishing "that the increase in 
disability is due to the natural progress of the disease."  
38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Wagner v. 
Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004). 

In this case, the greater weight of probative evidence is 
against finding that the Veteran's left ear hearing loss 
underwent an increase in severity during active service.  In 
this regard, the service treatment records are negative for 
any complaints or findings relative to hearing loss following 
the October 1966 entrance examination.  Further, when the 
Veteran separated from the Air Force in July 1970, the 
audiological evaluation indicated a puretone threshold of 25 
decibels or below at all Hertz levels, including at 4000 
Hertz.  The Veteran also served in the Army Reserves until 
March 1996, during which time he received multiple audio 
examinations that did not rise to the level of a hearing loss 
disability as defined by 38 C.F.R. § 3.385. 
 
Even if a chronic condition was not shown during service, 
however, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of continuity of symptomatology 
or under 38 C.F.R. § 3.303(d) if the evidence shows a disease 
first diagnosed after service was incurred in service.  

After service, the first notation of hearing loss is from 
December 2006, approximately a decade after release from the 
Army Reserves.  At that time, the Veteran complained of 
decreased hearing for the past 10 years.  The Veteran 
reported military noise exposure from aircraft and 
explosions, and post-service occupational exposure from 
machinery and recreational exposure from vehicles and 
airplanes.  Examination and testing revealed moderate to 
severe bilateral sensorineural hearing loss from 250 to 8000 
Hertz.  At that time the Veteran was provided hearing aids.    

Following the Veteran's claim for service connection, he 
received a VA audiological examination.  The June 2007 VA 
audiological summary report of examination for organic 
hearing loss reflects puretone thresholds as follows: 




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
15
25
30

Speech recognition ability on the Maryland CNC word list was 
94 percent for the left ear.  Thus, the criteria for hearing 
loss as described under 38 C.F.R. § 3.385 were not met for 
the left ear, as the auditory threshold did not reach a level 
of 40 decibels or greater for any of the frequencies, only 
one (1) of the frequencies reached an auditory threshold 
level of 26 decibels or greater, and speech recognition 
ability was not less than 94 percent for the left ear. 

Based on these results, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim.  
The threshold requirement for service connection to be 
granted is competent medical evidence of the current 
existence of the claimed disorder.  See Degmetich v. Brown, 
104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  While the Board recognizes the Veteran's sincere 
belief in his claim of left ear hearing loss, as explained 
above, the competent medical evidence of record does not show 
the Veteran to have a current left ear hearing loss 
disability as defined by 38 C.F.R. § 3.385.  Thus, there may 
be no service connection for this claimed disability on 
either a presumptive or direct basis.  

The Board acknowledges the Veteran's assertions that he 
currently has left ear hearing loss as the result of his 
active duty service.  Certainly, the Veteran can attest to 
factual matters of which he has first-hand knowledge, such as 
subjective complaints of trouble hearing.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions, to include diagnosing a current 
hearing loss disability as defined by VA regulations; thus, 
his statements regarding diagnoses are not competent.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  While the Veteran is competent to report 
what comes to him through his senses, he does not have 
medical expertise, and he cannot establish through lay 
reports alone that his hearing loss is of such severity as to 
meet the criteria of 38 C.F.R. § 3.385.  See Layno v. Brown, 
6 Vet. App. 465, 469-470 (1994).

In summary, the Veteran's preexisting left ear hearing loss 
did not undergo an increase in severity during his military 
service so as to warrant a presumption of aggravation under 
38 U.S.C.A. § 1153.  Indeed, despite the evidence of a 
hearing loss disability at entrance, the Veteran was not 
shown to have a hearing loss disability under the criteria of 
38 C.F.R. § 3.385 at any point during service after his 
enlistment examination.  Most significantly, the Veteran's 
current left ear hearing loss does not meet the threshold for 
a hearing loss disability.  For these reasons, the Board 
concludes that the preponderance of the evidence is against 
the claim, and that service connection for left ear hearing 
loss is not warranted. 

Right Ear Hearing Loss

With respect to the right ear hearing, the Board finds it 
noteworthy that the Veteran's service treatment records 
reveal decreased auditory acuity in both ears in the 500, 
1000, and 2000 Hertz ranges between entrance and separation 
examinations from the Air Force.  The decreased hearing 
acuity at separation, however, did not reach the level of a 
hearing loss disability as defined by 38 C.F.R. § 3.385.  
Moreover, subsequent to his Air Force service, the Veteran 
served in the Army Reserves until March 1996.  During his 
service in the Army Reserves the Veteran received 
audiological testing in March 1973, June 1989, and September 
1990.  The Board notes that during none of the tests did the 
reported hearing acuity reach the level of a hearing loss 
disability as defined by 38 C.F.R. § 3.385.  The Veteran's 
Air Force and Army Reserves service treatment records, 
furthermore, are silent as to any complaints of or treatments 
for hearing loss.  In short, while the Veteran's service 
treatment records indicate some decreased hearing acuity at 
separation from active duty with the Air Force and again at 
separation from the Army Reserves, the records are devoid of 
a finding of right ear hearing loss as defined by 38 C.F.R. 
§ 3.385 during service, or a chronic hearing loss disability 
that manifested to a compensable degree during service or 
within one year of discharge from service.

Even if a chronic condition was not shown during service or 
within one year of separation, however, service connection 
may be established under 38 C.F.R. § 3.303(b) by evidence of 
continuity of symptomatology or under 38 C.F.R. § 3.303(d) if 
the evidence shows a disease first diagnosed after service 
was incurred in service.  

Again, the Board notes the Veteran's separation examination 
is indicative of some decreased hearing acuity.  In the 
absence of a showing of hearing loss disability pursuant to 
38 C.F.R. § 3.385 within the presumptive time period, 
however, the Veteran must still establish the necessary 
elements to demonstrate a direct service connection.  As the 
Hensley court noted, "[i]f evidence should sufficiently 
demonstrate a medical relationship between the veteran's in-
service exposure to loud noise and his current disability, it 
would follow that the veteran incurred an injury in service; 
the requirements of [38 U.S.C.] section 1110 would be 
satisfied."  Hensley, supra (internal quotations omitted).  
The crucial inquiry, then, is whether the Veteran's current 
hearing loss is related to his in-service noise exposure or 
any other remote incident in service.  The Board concludes it 
is not. 

After service, the first notation of hearing loss is from 
December 2006, approximately a decade after release from the 
Army Reserves.  At that time, the Veteran complained of 
decreased hearing for the past 10 years.  The Veteran 
reported military noise exposure from aircraft and 
explosions, and post-service occupational exposure from 
machinery and recreational exposure from vehicles and 
airplanes.  Examination and testing revealed moderate to 
severe bilateral sensorineural hearing loss from 250 to 8000 
Hertz.  At that time the Veteran was provided hearing aids.    

During VA examination in June 2007, the Veteran was diagnosed 
with moderate sloping to moderately severe to severe right 
ear sensorineural hearing loss.  The examiner noted review of 
the claims file, but not the service treatment records.  The 
examination report specifically noted the December 2006 
treatment record diagnosing hearing loss.  The Veteran 
reported similar military, recreational, and post-service 
occupational noise exposure and claimed intermittent use of 
hearing protection in service and regular use in recreational 
and post-service occupational settings.  Testing revealed 
moderate sloping to severe right ear sensorineural hearing 
loss.  In regard to etiology, the examining VA audiologist 
could not discuss without resort to speculation given the 
absence of the service treatment records.

Having reviewed the record, the Board concludes that the 
preponderance of the evidence is against the Veteran's claim.  
As noted, the first documented evidence of a diagnosis of a 
hearing loss disability is not dated until more than a decade 
after the Veteran's Army Reserve service.  No medical 
professional has suggested a link between in-service noise 
exposure or any other incident of service and the Veteran's 
current right ear hearing loss disability.  Without the 
service treatment records, the VA examiner concluded that any 
suggestion of a relationship between his current hearing loss 
disability and service would be mere speculation.  A possible 
connection or one based on "speculation" is too tenuous a 
basis on which to grant service connection.  The reasonable 
doubt doctrine requires that there be a "substantial" doubt 
and "one within the range of probability as distinguished 
from pure speculation or remote possibility."  38 C.F.R. § 
3.102; see also Obert v. Brown, 5 Vet. App. 30, 33 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); Libertine 
v. Brown, 9 Vet. App. 521, 523 (1996) (holding that any 
medical link that is speculative, general or inconclusive in 
nature is of no probative value and not a sufficient basis to 
grant service connection).  As discussed above the service 
treatment records, received since the June 2007 VA 
examination, fail to show an in-service hearing loss 
disability, evidence of right ear trauma, or complaints of or 
treatment for ear problems.  Thus, as such records are 
entirely negative for any evidence of hearing loss, the Board 
finds that the rationale of the VA examiner remains sound, 
and that obtaining another medical opinion following review 
of such records is unnecessary.

The Board has considered the Veteran's own lay belief that 
there is an etiological relationship between his hearing loss 
and acoustic trauma in military service.  In this regard, the 
Board is cognizant that there are instances in which lay 
testimony can serve as probative evidence in establishing an 
association between service and the claimed disability.  For 
example, a lay person may be competent to offer testimony on 
certain medical matters, such as describing symptoms 
observable to the naked eye, or even diagnosing simple 
conditions such as a dislocated shoulder.  Therefore, the 
Veteran would be competent to describe difficulty hearing.  
However, the only relevant medical opinion declined to find a 
relationship between the current hearing loss and military 
service, explaining that, under the circumstances of the 
Veteran's history, and suggestion of such a relationship 
would be speculation.  The Board finds that the opinion of 
the competent health care specialist is the most probative 
evidence of record, and ultimately outweighs the Veteran's 
lay assertions of a continuity of symptomatology.

In summary, right ear hearing loss was not diagnosed until 
years after service.  No medical professional, moreover, has 
ever otherwise linked the Veteran's current hearing loss to 
service or the decreased thresholds of hearing acuity in 
service.  In light of the evidence, the Board concludes that 
the preponderance of the evidence is against the claim, and 
that service connection for hearing loss is not warranted.  
See Gutierrez, supra.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2009); see generally Hickson, supra.

Tinnitus

The Veteran also alleges the onset of continual and constant 
ringing in his ears while in service.  The Board observes 
that the Veteran's service treatment records indicate no 
complaints, diagnoses, or treatment for tinnitus.

Even if a chronic condition was not shown during service, 
however, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of continuity of symptomatology 
or under 38 C.F.R. § 3.303(d) if the evidence shows a disease 
first diagnosed after service was incurred in service.  

After service, the Veteran first reported tinnitus, 
specifically constant low-pitched tinnitus, in December 2006.  
At that time, the Veteran reported a 10 year history of 
tinnitus.  

The Veteran was afforded a VA audiological examination in 
June 2007.  At that time, the Veteran reported constant, 
bilateral ringing tinnitus that he first noticed on returning 
from Vietnam.  The Veteran attributed the tinnitus to rocket 
attacks and gun fire.  The audiologist noted the 
inconsistency between the Veteran's report in December 2006 
of onset of tinnitus 10 years previously and his current 
claim of onset after returning from Vietnam.  Based on this 
inconsistency, the examiner opined that the Veteran's 
tinnitus is not related to his military service.  

During the Veteran's July 2009 Board hearing he clarified his 
description of tinnitus.  At that time, the Veteran stated he 
had not experienced what he would describe as ringing in the 
ears since active service, but that since 1969 he had 
experienced a constant buzz, like radio static.  

The Board notes that the Veteran's statements regarding his 
tinnitus and subsequent continuous symptoms were considered.  
Credibility, however, is an adjudicative and not a medical 
determination.  The Board has "the authority to discount the 
weight and probity of evidence in the light of its own 
inherent characteristics and its relationship to other items 
of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  In this case, the "inherent characteristics" 
of the Veteran's statements as to the onset of his tinnitus 
are inconsistent with the objective medical record.  
Specifically, there is no contemporaneous evidence of in-
service hearing loss or tinnitus.  

The Board has also considered the case of Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), wherein the Court 
held the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  Thus, the Board 
acknowledges that the Veteran's reports of tinnitus in 
service and immediately after service cannot be considered 
not credible simply because there is no supporting medical 
evidence. 

In this case, however, the Veteran has reported inconsistent 
dates of onset of tinnitus, at one point claiming onset in 
approximately 1996 and later asserting onset as being after 
returning from Vietnam.  The Board finds the history reported 
in-service and post-service during the course of receiving 
medical treatment to be more credible than the history 
offered in support of a claim for benefits.  Because of the 
inconsistency, and the lack of corroborating objective 
evidence, the Board finds that the Veteran's allegations have 
no probative value.  Furthermore, as the earliest date of 
onset reported by the Veteran was after his return from 
Vietnam, the Board finds that the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) are not implicated, and that his 
credibility may be evaluated using the preponderance of the 
evidence standard set forth under 38 U.S.C.A. § 5107(b).  
Therefore, the Board concludes there is no credible evidence 
of record of continuity of bilateral tinnitus from the 
Veteran's period of active duty service.

In summary, the Veteran has offered no credible evidence of 
an in-service injury or aggravation and no credible evidence 
of continuity of symptomatology from service.  No medical 
professional has linked the Veteran's current tinnitus to his 
military service and, indeed, the only medical opinion of 
record noted the Veteran's inconsistent statements with 
respect to the time of onset of his bilateral tinnitus and, 
based on the foregoing, opined that the Veteran's current 
tinnitus was unrelated to his military service.  The 
Veteran's only evidence is his unsupported (and, indeed, 
self-contradicted) claim of continuity of symptomatology of 
tinnitus from service.  For these reasons, the Board 
concludes that the preponderance of the evidence is against 
the claim, and that service connection for bilateral tinnitus 
is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2009); see generally Gilbert, supra.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 
2009); see generally Hickson, supra.




ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.


REMAND

The Veteran is also seeking entitlement to service connection 
for PTSD.  After a thorough review of the Veteran's claims 
file, the Board has determined that additional development is 
necessary prior to the adjudication of this claim.

Service connection for PTSD, requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f) (2009); Cohen v. Brown, 
10 Vet. App. 128, 138 (1997).  The diagnosis of PTSD must 
comply with the criteria set forth in the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM- IV).  See 
generally, Cohen, supra; 38 C.F.R. § 4.125 (2009).

The Veteran contends that he has PTSD as the result of his 
active duty service.  Specifically, the Veteran reports that 
between December 1989 and February 1990 at Albrook Air Force 
Station in Panama the Veteran witnessed the wounding of two 
Special Forces soldiers by members of the Panamanian Defense 
Force.  The claims file includes a memorandum from 
Headquarters, United States Southern Command dated in April 
1990 awarding the Veteran the Armed Forces Expeditionary 
Medal for service in Panama between January 7, 1990 and 
January 30, 1990.    

In addition, the Veteran has claimed multiple additional in-
service stressors.  The Veteran claims to have been on 
temporary duty with the 374th Tactical Airlift Wing in 
January 1968 at Tan Son Nhut Air Base in Vietnam where the 
base was subject to rocket attack and small arms fire.  The 
Veteran also claims to have been trapped underwater while 
scuba diving in the China Sea in 1968.  The Veteran also 
alleges he was shot down and crash landed in Vietnam.  The 
Veteran claims to have helped recover the body of a pilot who 
had ejected during takeoff and had been killed on the runway 
approximately near the end of 1968 in Naha, on the island of 
Okinawa.  In addition, the Veteran alleges that in May 1968 
while serving on temporary duty at Cam Ranh Bay, Vietnam with 
the 374th Tactical Airlift Wing he was on a resupply mission 
to Kham Duc, Vietnam where the Veteran's aircraft took enemy 
fire and was swarmed by Vietnamese.  Finally, the Veteran 
contends he saw combat while serving with the Special Forces 
in Vietnam and thereafter.

Since service, the Veteran has been diagnosed with several 
different psychiatric disorders, including PTSD.  The 
diagnosis of PTSD was based, at least in part, on his alleged 
in-service stressors. 

In the absence of objective evidence the Veteran engaged in 
combat with the enemy or where the claimed stressor is 
unrelated to combat, the Veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must include service records or other 
credible evidence that supports and does not contradict the 
Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  

The claims file includes multiple notations with respect to 
the RO's attempts to investigate and verify the Veteran's 
claimed stressors.  There is a document dated in May 2007 
that notes the Veteran had provided insufficient information 
to attempt to verify any of his alleged stressors.  There is 
also a notation from July 2008 noting the RO had investigated 
and confirmed an incident at Kham Duc in May 1968, but that 
the RO could not verify that the Veteran had been a member of 
the unit he claimed.  The same July 2008 document noted no 
record of the Veteran receiving imminent danger pay or record 
of participation in Operation Just Cause in Panama.  

The Board notes, however, that subsequent to the July 2008 
document, the RO received copies of the Veteran's personnel 
records from the Air Force and from the Army Reserves.  These 
records include an NCO Evaluation Report dated in July 1990 
indicating the Veteran's station to be Albrook Air Force 
Station.  Given the Veteran's diagnosis of PTSD and the 
detail provided by the Veteran, the Board finds that at least 
an attempt should be made to verify one of his stressors.  
Specifically, in order to properly assess the Veteran's claim 
for PTSD the RO should attempt to verify the December 1989 to 
February 1990 incident at the Albrook Air Force Station in 
Panama, as well as all other claimed stressors for which the 
Veteran provides sufficient detail.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain additional information from the 
Veteran concerning the specific 
circumstances of the alleged in-service 
stressors occurring during service, as 
discussed above.

2.  Regardless of whether the Veteran 
responds, prepare a letter asking the 
United States Joint Services Records 
Research Center (JSRRC) to provide any 
available information that might verify 
the Veteran's report that between December 
1989 and February 1990 at Albrook Air 
Force Station in Panama the Veteran 
witnessed the wounding of two Special 
Forces soldiers by members of the 
Panamanian Defense Force.  To that end, 
provide the JSRRC with all appropriate 
information provided by the Veteran 
concerning the circumstances surrounding 
this incident to facilitate verification.  
If sufficient information is provided by 
the Veteran regarding other claimed 
stressors, an appropriate request should 
be made of JSRRC to verify those as well.

3.  Once a response has been received from 
the JSRRC, determine whether credible 
supporting evidence that the Veteran was 
present for the claimed stressor events 
during service has been received.

4.  If and only if credible supporting 
evidence is obtained for the claimed in-
service stressor, schedule the Veteran for 
a VA psychiatric examination for the 
claimed condition of posttraumatic stress 
disorder (PTSD) to ascertain whether the 
Veteran currently has PTSD related to any 
in-service stressor.  The examiner must be 
provided the claims file, including a copy 
of this REMAND, and should indicate that a 
complete review has been made. 
 
Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV.  After 
review of the pertinent material, the 
examiner must specifically discuss whether 
the Veteran meets the diagnostic criteria 
in DSM-IV for diagnosis of PTSD (i.e., 
were the verified in-service stressors 
sufficient to produce PTSD), and, if so, 
is there a link between the current 
symptoms and the in-service stressor(s). 
 
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided. 

5.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the 
claim.  If the benefit sought on appeal 
remains denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


